Citation Nr: 1007493	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.
  


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO in Reno, Nevada 
that in pertinent part, denied service connection for 
diabetes mellitus, bilateral hearing loss, and tinnitus. 

Following the issuance of the October 2008 statement of the 
case, the Veteran's substantive appeal did not include the 
issue of service connection for a back disability.  
Accordingly, that issue is not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes 
mellitus.

2.  The Veteran currently has bilateral hearing loss which 
was neither incurred in nor aggravated by active service.

3.  The Veteran currently has tinnitus which was neither 
incurred in nor aggravated by active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102,  3.303, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2007.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
Although the report of a September 2008 VA diabetes 
examination refers to a 2006 "Agent Orange" examination 
which is not of record, the Board finds that a remand to 
obtain the report of this examination is not necessary, 
because the more recent medical evidence demonstrates that 
the Veteran does not currently have diabetes mellitus, as 
required for service connection.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also 38 U.S.C.A. § 
5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2009).

Despite a request by the RO to the Veteran for a signed 
authorization to release medical records identified by the 
Veteran in his November 2006 claim, so that the RO could 
attempt to obtain these records, the Veteran has not 
submitted such an authorization, nor has he submitted any 
pertinent private medical records regarding hearing loss, 
tinnitus, or diabetes mellitus.  In February 2008, he said 
that he was giving up trying to obtain some of his medical 
records.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus or 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), such as type II diabetes 
mellitus, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  Additionally, the Veteran is not precluded from 
presenting proof of direct service connection.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus due to 
herbicide exposure during service in Vietnam.

The record reflects that the Veteran served in Vietnam during 
the Vietnam era, and therefore is presumed to have been 
exposed to herbicides.

Service treatment records are negative for diabetes mellitus.  
Post-service medical records are entirely negative for a 
diagnosis of diabetes mellitus.

At a September 2008 VA examination, the Veteran reported that 
he had a blood glucose level of 129 in a blood test performed 
in 2006, and the VA examiner noted that a September 2006 
Agent Orange examination showed that he was diagnosed with 
glucose intolerance.  The examiner noted that the Veteran had 
glucose checks of 125 and 129 in 2006, and that a glucose 
check in February 2008 was 120.  He said the glucose level on 
examination today was 124.  The examiner stated that the 
Veteran's one blood glucose level of 129 "legally" met the 
definition of diabetes mellitus type 2 in 2006, but that the 
Veteran had no subsequent treatment, and the condition had 
not progressed.  He diagnosed impaired fasting glucose.  He 
indicated that there were no symptoms or complications of 
diabetes or of impaired fasting glucose on the current 
examination.  He said that medically he did not diagnose 
diabetes at this point.

The Board finds that the weight of the evidence is against 
the claim of service connection for diabetes mellitus.  
Though the Veteran served in the Republic of Vietnam during 
the Vietnam era and is therefore presumed to have been 
exposed to Agent Orange during service, and while type II 
diabetes mellitus is listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
section 3.309(e), there is no evidence of a current diagnosis 
of this disorder.  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that he has 
diabetes mellitus, service connection for diabetes mellitus 
is not warranted in the absence of proof of a current 
disability.

In summary, the record fails to show competent and probative 
evidence of diabetes mellitus in service or currently, and 
the preponderance of the evidence is against a finding that 
the claimed condition is due to or aggravated by service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55.

Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to acoustic trauma during service in Vietnam.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993); 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Service treatment records reflect that on pre-induction 
medical examination in June 1966, audiometric testing 
revealed right ear decibel thresholds of 25, 20, 20, 20, and 
15 and left ear decibel thresholds of 25, 20, 20, 20, and 15, 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 hertz (converted to current standards).  Audiometric 
testing on separation examination in July 1968 revealed right 
ear decibel thresholds of 10, 5, 5, and 15, and left ear 
decibel thresholds of 10, 5, 5, and 10, at the respective 
frequencies of 500, 1000, 2000, and 4000 hertz.  In a July 
1968 report of medical history, the Veteran reported a 
history of ear, nose or throat trouble, and denied hearing 
loss.  The reviewing examiner noted that the Veteran had 
acoustic trauma and otalgia in Vietnam with no symptoms for 
the past 5 months and no sequelae.

The Veteran's service treatment records including his pre-
induction physical examination and his separation physical 
examination contain no evidence of complaints, treatment, or 
diagnosis for bilateral hearing loss or tinnitus.  Moreover, 
the service treatment records demonstrate the presence of 
essentially normal hearing bilaterally.

Service personnel records reflect that the Veteran served in 
the Army in an artillery battalion in Vietnam, first as a 
cannoneer, then as a chaplain's assistant, from April 1967 to 
March 1968.  In light of the Veteran's military occupational 
specialties and the notation of acoustic trauma in his 
service treatment records, the Board finds that in-service 
acoustic trauma is demonstrated.

In his initial claim, the Veteran asserted that he incurred 
tinnitus, hearing loss, head pain, dizziness, and 
disorientation in May 1967, and that he was treated for these 
conditions by a private physician from 1990 to November 2006.  
Despite a request by the RO for an authorization to release 
medical records, so that the RO could attempt to obtain these 
records, the Veteran has not submitted such an authorization, 
nor has he submitted any pertinent private medical records 
regarding hearing loss and tinnitus.

A review of the file reveals that there is no medical 
evidence of hearing loss or tinnitus until 2008.

At a September 2008 VA audiological examination, the Veteran 
complained of hearing loss and tinnitus.  He reported combat 
noise exposure during service in Vietnam.  He said he 
incurred a concussion and otalgia during service.  He said 
that after service he worked as a teacher and had limited 
noise exposure.  He said he taught wood shop for two years 
with use of hearing protection.  He said that prior to 
service he worked as a gardener.  He said that his 
recreational noise exposure included use of power tools 
without hearing protection.  He reported constant tinnitus on 
the left, and said it began in 1983.  

Audiometric testing revealed right ear decibel thresholds of 
20, 20, 30, 65, and 80, and left ear decibel thresholds of 
20, 20, 65, 60 and 60, at the respective frequencies of 500, 
1000, 2000, 3000, and 4000 hertz.  The examiner diagnosed 
bilateral sensorineural hearing loss.  The examiner noted 
that the Veteran reported a history of noise exposure in 
military service, and reported that his hearing loss began in 
service.  The examiner indicated that a review of his service 
treatment records showed normal hearing on separation 
examination, and no evidence of a threshold shift, and that 
the Veteran had also reported recreational noise exposure.  
She opined that therefore the Veteran's hearing loss was not 
caused by or the result of military noise exposure.  She 
stated that the Veteran reported that his tinnitus started in 
1983, 15 years after service, and also brought personal 
medical records with an onset of vertigo in the 1980s, pain 
in the left ear and history of asymmetrical hearing loss.  
The examiner opined that because the Veteran's tinnitus had 
an onset 15 years after service, it was less likely than not 
caused by military service.

Based on the recent audiometric findings, the Board finds 
that the Veteran has a current bilateral hearing loss 
disability as defined by VA (see 38 C.F.R. § 3.385). The 
issue remains whether service connection is warranted for 
bilateral hearing loss.

Evidence in support of the claims includes statements by the 
Veteran to the effect that he incurred hearing loss in 
service and the fact that he was exposed to acoustic trauma 
(explosions at close range and working as a gunner) in 
service.  

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
hearing loss or tinnitus.  Moreover, there is no medical 
evidence of bilateral hearing loss or tinnitus for many years 
after separation from service.  The first documented hearing 
loss was in 2008, approximately 40 years after service.  The 
examiner did not causally link the current hearing loss or 
tinnitus to service or to events therein.  Moreover, the 1968 
audiology examination documents essentially normal hearing.  
Additionally, the VA examiner opined that the current 
bilateral hearing loss and tinnitus were not linked to 
service.

There is no medical evidence linking the Veteran's current 
bilateral hearing loss and tinnitus with service.  The Board 
notes that the Veteran's exposure to in-service acoustic 
trauma is conceded.  However, none of the evidence on file 
specifically links the Veteran's bilateral hearing loss with 
service. 

The Veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  The 
Board notes that under certain circumstances lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  
The Courts have in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 
1336.  However, here, the Veteran has made conflicting 
statements as to when his tinnitus began, stating both that 
it began in service and also that it began in the 1980s.  
Thus the Board finds that continuity of tinnitus symptoms 
since service is not shown.  

With respect to hearing loss, the Board finds that the 
evidence of the passage of so many post-service years before 
documentation of hearing loss along with normal findings on 
the 1968 audiology examination contradicts his assertions 
that he has had hearing loss since separation in 1968, and, 
therefore, the statements that he has had a continuity of 
symptomatology since service are not credible and carry no 
probative weight.  See Buchanan, supra; Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000).  The VA examiner is 
competent to render such an opinion.  Moreover, she reviewed 
the file, including prior relevant examinations and provided 
reasons for her conclusions.  The examination was adequate 
and the examiner's conclusion carries much probative weight.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to a causal relationship between service and his current 
hearing loss and tinnitus, the Veteran is not qualified to 
offer an opinion because the question of etiology of his 
hearing loss and tinnitus is not lay-observable and requires 
medical expertise.

The September 2008 VA examiner concluded that it was not 
likely that the Veteran's hearing loss and tinnitus were due 
to noise exposure in service.  There is no competent evidence 
of record linking the current hearing loss and tinnitus, 
first shown decades after active duty, to any incident of 
service.

In summary, the record fails to show competent and probative 
evidence of bilateral hearing loss or tinnitus in service or 
for many years thereafter, and the preponderance of the 
evidence is against a finding that the conditions are due to 
or aggravated by service.  Therefore, the Board finds that 
the preponderance of the evidence is against the claims, and 
the appeal must therefore be denied. 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


